                       Case 4:20-cv-09257-HSG Document 34 Filed 02/17/21 Page 1 of 5


                   1   LATHAM & WATKINS LLP
                        Matthew Rawlinson (SBN 231890)
                   2    140 Scott Drive
                        Menlo Park, California 94025
                   3    T: (650) 328-4600 / F: (650) 463-2600
                        matt.rawlinson@lw.com
                   4
                         Colleen C. Smith (SBN 231216)
                   5     12670 High Bluff Drive
                         San Diego, California 92130
                   6     T: (858) 523-5400 / F: (858) 523-5450
                         colleen.smith@lw.com
                   7
                       Attorneys for Defendants Lyft, Inc., Logan Green,
                   8   John Zimmer, Brian Roberts, Prashant (Sean)
                       Aggarwal, Jonathan Christodoro, Ben Horowitz,
                   9   Valerie Jarrett, David Lawee, Hiroshi Mikitani, Ann
                       Miura-Ko, and Mary Agnes (Maggie) Wilderotter
               10
                       [Additional Counsel on Signature Pages]
               11

               12                               UNITED STATES DISTRICT COURT

               13                            NORTHERN DISTRICT OF CALIFORNIA

               14                                        OAKLAND DIVISION

               15
                  IN RE LYFT, INC. DERIVATIVE                         Lead Case No. 4:20-cv-09257-HSG
               16 LITIGATION

               17                                                     JOINT STIPULATION AND
                                                                      ORDER REGARDING STAY OF
               18 This Document Relates to:                           ACTION

               19                     ALL ACTIONS                     Hon. Haywood S. Gilliam, Jr.
               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                 JOINT STIPULATION AND [-------------
                                                                                                        PROPOSED] ORDER
ATTORNEYS AT LAW
                                                                                              REGARDING STAY OF ACTION
                                                                                             CASE NO. 4:20-cv-09272-HSG
                         Case 4:20-cv-09257-HSG Document 34 Filed 02/17/21 Page 2 of 5


                   1             WHEREAS, Plaintiffs Vishal Mehta, Yao Hong Kok, and Ron Chenoy, (together,

                   2   “Plaintiffs”) each filed putative stockholder derivative actions on September 30, 2020, December

                   3   21, 2020 and December 21, 2020, respectively, on behalf of Nominal Defendant Lyft, Inc.

                   4   (“Lyft” or the “Company”) against Defendants John Zimmer, Logan Green, Brian Roberts,

                   5   Prashant (Sean) Aggarwal, David Lawee, Hiroshi Mikitani, Ann Miura-Ko, Mary Agnes

                   6   (Maggie) Wilderotter, Jonathan Christodoro, Ben Horowitz, and Valerie Jarrett (the “Individual

                   7   Defendants,” and collectively with Lyft, “Defendants”) (collectively with Plaintiffs, the

                   8   “Parties”);

                   9             WHEREAS, on January 4, 2021, the Court consolidated Plaintiffs’ respective derivative

               10      actions into the above-captioned derivative case (the “Consolidated Derivative Action”) (ECF

               11      No. 9);

               12                WHEREAS, an earlier-filed and factually related securities class action is pending in the

               13      United States District Court for the Northern District of California, captioned In re Lyft, Inc.

               14      Securities Litigation, Lead Case No. 4:19-cv-02690-HSG (the “Federal Class Action”), in which

               15      plaintiff asserts federal securities claims against the Company and certain of its current and

               16      former officers and directors (all of whom are defendants in the Consolidated Derivative

               17      Action);

               18                WHEREAS, there is substantial overlap between the facts and circumstances alleged in

               19      the Consolidated Derivative Action and the Federal Class Action;

               20                WHEREAS, on January 21, 2021, the Court entered an order relating the Consolidated

               21      Derivative Action to the Federal Class Action (ECF No. 17);

               22                WHEREAS, the Parties have met and conferred concerning the most efficient manner in

               23      which to litigate the derivative claims in the Consolidated Derivative Action and agree that

               24      resolution of the claims in the Federal Class Action may help inform the manner in which this

               25      Consolidated Derivative Action proceeds;

               26                WHEREAS, in an effort to proceed in the most efficient manner, the Parties agree that

               27      this Consolidated Derivative Action should be stayed on the terms below.

               28

                                                                                        JOINT STIPULATION AND [----------------
                                                                                                                PROPOSED] ORDER
ATTORNEYS AT LAW
                                                                          1                          REGARDING STAY OF ACTION
                                                                                                    CASE NO. 4:20-cv-09272-HSG
                         Case 4:20-cv-09257-HSG Document 34 Filed 02/17/21 Page 3 of 5


                   1          IT IS ACCORDINGLY HEREBY STIPULATED by and among the Parties through their

                   2   respective counsel of record and subject to the approval of the Court, in order to facilitate the

                   3   efficient prosecution of this action, as follows:

                   4          1.      This Consolidated Derivative Action shall be temporarily stayed in its entirety

                   5   (including all discovery) until this Court enters final judgment or issues a ruling on any motions

                   6   for summary judgment filed in the Federal Class Action, whichever is earlier.

                   7          2.      Any previously scheduled hearings or deadlines, including the deadline to answer,

                   8   move, or otherwise respond to the complaints in the Consolidated Derivative Action are vacated.

                   9

               10      IT IS SO STIPULATED.

               11      Dated: February 16, 2021                            Respectfully submitted,

               12       THE BROWN LAW FIRM, P.C.                           LATHAM & WATKINS LLP
               13
                        /s/ Robert C. Moest                                /s/ Colleen C. Smith
               14       Robert C. Moest, Of Counsel, SBN 62166             Colleen C. Smith (CA Bar. No. 231216)
                            2530 Wilshire Boulevard, Second Floor             12670 High Bluff Drive
               15           Santa Monica, California 90403                    San Diego, CA 92130
                                                                              T: (858) 523-5400 / F: (858) 523-5450
                            Telephone: (310) 915-6628                         Colleen.Smith@lw.com
               16           Facsimile: (310) 915-9897
               17           Email: RMoest@aol.com                          Matthew Rawlinson (CA Bar. No. 231890)
                                                                            140 Scott Drive
               18       Timothy Brown                                       Menlo Park, CA 94025
                           240 Townsend Square                              T: (650) 328-4600 / F: (650) 463-2600
               19          Oyster Bay, NY 11771                             matthew.rawlinson@lw.com
                           Telephone: (516) 922-5427                       Counsel for Defendants Lyft, Inc., Logan
               20          Facsimile: (516) 344-6204                       Green, John Zimmer, Brian Roberts,
               21          Email: tbrown@thebrownlawfirm.net               Prashant Aggarwal, Jonathan
                                                                           Christodoro, Ben Horowitz, Valerie
               22       LEVI & KORSINSKY, LLP                              Jarrett, David Lawee, Hiroshi Mikitani,
                        Adam Apton                                         Ann Miura-Ko, and Mary Agnes
               23                                                          Wilderotter
                          388 Market Street, Suite 1300
                          San Francisco, CA 94111
               24         Telephone: 415-373-1671
               25         Facsimile: 415-484-1294
                          Email: aapton@zlk.com
               26

               27

               28

                                                                                        JOINT STIPULATION AND [-----------------
                                                                                                                PROPOSED] ORDER
ATTORNEYS AT LAW
                                                                           2                         REGARDING STAY OF ACTION
                                                                                                    CASE NO. 4:20-cv-09272-HSG
                       Case 4:20-cv-09257-HSG Document 34 Filed 02/17/21 Page 4 of 5


                   1   Gregory M. Nespole
                          55 Broadway, 10th Floor
                   2      New York, New York 10006
                   3      Telephone: 212.363.7500
                          Facsimile: 212.363.7171
                   4      Email: gnespole@zlk.com

                   5   Co-Lead Counsel for Plaintiffs

                   6

                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                      JOINT STIPULATION AND [-----------------
                                                                                              PROPOSED] ORDER
ATTORNEYS AT LAW
                                                           3                       REGARDING STAY OF ACTION
                                                                                  CASE NO. 4:20-cv-09272-HSG
                         Case 4:20-cv-09257-HSG Document 34 Filed 02/17/21 Page 5 of 5


                   1                                   SIGNATURE ATTESTATION
                   2          I, Colleen C. Smith, am the ECF User whose ID and password are being used to file this
                   3
                       Joint Stipulation and [Proposed] Order regarding Stay of Action. In compliance with Civil L.R.
                   4
                       5-1(i), I hereby attest that concurrence in the filing of this document has been obtained from each
                   5
                       of the other signatories.
                   6
                       Dated: February 16, 2021                                     By: /s/ Colleen C. Smith
                   7

                   8

                   9                                            *       *      *
               10      ORDER
               11
                              PURSUANT TO THE STIPULATION, IT IS SO ORDERED.
               12

               13

               14      Dated: 2/17/2021                             ___________________________________
                                                                    The Honorable Haywood S. Gilliam, Jr.
               15                                                   UNITED STATES DISTRICT COURT JUDGE

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                      JOINT STIPULATION AND [_----------------
                                                                                                              PROPOSED] ORDER
ATTORNEYS AT LAW
                                                                         4                         REGARDING STAY OF ACTION
                                                                                                  CASE NO. 4:20-cv-09272-HSG
